DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to Applicant’s after final response dated 06/14/2022.
Status of Claims
Claims 1-6, 8-13, and 15-20 are pending.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
Reasons for Allowance
With respect to 35 USC § 101 
This application is directed to  a method, computer system, and a computer program product for customer representative matching by receiving a chat transcript with one or more tagged triplets and one or more multi- dimensional success vectors, aggregating the one or more multi-dimensional success vectors, receiving at least one business priority, training a machine learning model to match a customer to at least one customer representative, querying the trained machine learning model to match the customer to the at least one customer representative, revealing a match, and connecting a user with a representative.
Independent claims 1, 8 and 15 include limitations for “A method for customer representative matching, the method comprising: separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags; generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; querying the trained second machine learning model to match the customer to at least one customer representative by filtering out at least one past utterance which contains similar metadata to a current utterance and by identifying a most successful utterance which is semantically similar to a new customer question; and revealing a match by outputting a response to the customer and connecting, via a chat interface, the customer and the at least one customer representative”.
These limitations when viewed as a whole in view of the claims  integrate the claims into a practical application because following the chat analysis and matching, the limitations are connecting a customer with an agent via a chat interface.
As a result, the pending claims 1-6, 8-13, and 15-20 are eligible under 35 USC § 101.
With respect to 35 USC § 103 
With respect to the 35 USC § 103 rejection, none of the prior arts of record, taken individually or in any combination, teach, inter alia,
A method for customer representative matching, the method comprising: separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags; generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; querying the trained second machine learning model to match the customer to at least one customer representative by filtering out at least one past utterance which contains similar metadata to a current utterance and by identifying a most successful utterance which is semantically similar to a new customer question; and revealing a match by outputting a response to the customer and connecting, via a chat interface, the customer and the at least one customer representative.
The prior art references most closely resembling the Applicant’s claimed invention are Avila et al. (US 20180278750 A1) in view of Lev-Tov et al. (US 20170300499 Al), in further view of QI et al. (US 20120310627 A1), in further view of Liubyvyi (US 20190370714 A1), and in further view of Schmeling et al. (US 20190180291 A1).
Avila discloses “FIG. 2 is an exemplary method 200 related to routing of help desk requests with which aspects of the present disclosure may be practiced”  wherein routing a help desk requests is equivalent to customer representative matching. See [0039]. 
The system of Avila does not specifically teach “receiving a chat transcript with one or more tagged triplets”, however,  Lev-Tov teaches “According to one embodiment of the present invention, the knowledge base (KB) is formalized as a set of triples: KB=[(q, a, i.sub.d)] where q is a question, ais an answer, and i.sub.d is an interaction document in context, representing the content of the corresponding interaction (e.g.,a voice call, a text chat, or an email thread) in which question q was answered with answer a.” wherein formalizing a set of triples is equivalent to receiving triples. See also paragraphs 0074 and 0079, wherein questions are tagged with topic intent. See [0130]
The combination of Avila and Lev-Tov does not specifically teach “and one or more multi- dimensional success vectors; aggregating the one or more multi-dimensional success vectors”, however,  QI teaches “Using sentiment classification as atest case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. In other words, the more positive n-grams present in the document, the more likely it is for the document to express a positive opinion” wherein the aggregate polarity of all n-grams indicates an overall sentiment polarity of a document. See [0034]
The combination of Avila, Lev-Tov, and QI does not teach “receiving at least one business priority” however,  Liubyvyi teaches “determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, an expected loss of each of a plurality of tasks” wherein the expected loss is equivalent to business priority and determined is equivalent to received. See Abstract
The combination of Avila, Lev-Tov, QI, and Liubyvyi does not teach “training a machine learning model to match a customer to at least one customer representative; querying the trained machine learning model to match the customer to the at least one customer representative and revealing a match” however,  Schmeling teaches “using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. In some examples, the matching of entities may be performed autonomously by the platform 304” Schmeling is training a machine learning model for the purpose of matching product requirements to customer. See [0083]. Further, para 0065 teaches “The platform 104 may include one or more algorithms or machine learning models to implement the matching” wherein the implementing is equivalent to querying, and  Figure 11 (1110), Schmeling teaches “Send instructions to the one or more manufacturer selected to manufacture the item” wherein revealing a match.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the combination of features in the independent claims separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags; generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; querying the trained second machine learning model to match the customer to at least one customer representative by filtering out at least one past utterance which contains similar metadata to a current utterance and by identifying a most successful utterance which is semantically similar to a new customer question; and revealing a match by outputting a response to the customer and connecting, via a chat interface, the customer and the at least one customer representative, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-6, 8-13, and 15-20 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) TOMAŽ ERJAVEC “MACHINE LEARNING OF MORPHOSYNTACTIC STRUCTURE: LEMMATIZING UNKNOWN SLOVENE WORDS” Applied Artificial Intelligence, ISSN: 0883-9514 (Print) 1087-6545 (Online) Journal homepage: https://www.tandfonline.com/loi/uaai20, 2004.
The publication  describes  a machine learning approach to the automatic lemmatization of unknown words in Slovene texts. WThe problem of learning to perform lemmatization is decomposed into two subproblems: learning to perform morphosyntactic tagging of words in a text, and learning to perform morphological analysis, which produces the lemma from the word-form given the correct morphosyntactic tag. A statistics-based trigram tagger is used to learn morphosyntactic tagging and a first-order decision list learning system is used to learn rules for morphological analysis. The tagger is trained on a manually annotated corpus consisting of 100,000 running words. The analyzer is trained on open-class inflecting Slovene words, namely nouns, adjectives, and main verbs, together being characterized by more than 400 different morphosyntactic tags. The training set for the analyzer consists of a morphological lexicon containing 15,000 lemmas. The learned model is evaluated on word lists extracted from a corpus of Slovene texts containing 500,000 words, and show that our morphological analysis module achieves 98.6% accuracy, while the combination of the tagger and analyzer is 92.0% accurate on unknown inflecting Slovene words.
2) Shoetsu Sato, “Modeling Situations in Neural Chat Bots” Proceedings of the 55th Annual Meeting of the Association for Computational Linguistics- Student Research Workshop, pages 120–127 Vancouver, Canada, July 30 - August 4, 2017. c 2017 Association for Computational Linguistics, 2017.
The publication discloses , Social media accumulates vast amounts of online conversations that enable data driven modeling of chat dialogues. It is, however, still hard to utilize the neural network-based SEQ2SEQ model for dialogue modeling in spite of its acknowledged success in machine translation. The main challenge comes from the high degrees of freedom of outputs (responses). This paper presents neural conversational models that have general mechanisms for handling a variety of situations that affect our responses. Response selection tests on massive dialogue data we have collected from Twitter confirmed the effectiveness of the proposed models with situations derived from utterances, users or time.
3) KEVIN MALINAK, “TF-IDF CHAT USER CLUSTERING MALINAK1@STANFORD.EDU, SWENSONJ@STANFORD.EDU SUID: 05720218, 05713257 DEC 14, 2013.
The publication discloses the project applies a k-means clustering algorithm to pair users on Chatous, a randomized chat site. The user-pairing system currently in place utilizes a weighted randomized algorithm which takes into account given profile information about the users, including age, sex, region, and interests. However, the algorithm overlooks a wealth of information inherent in the actual raw text of the chats. By analyzing the past chat history of a certain user, we can provide a cluster of users that share similar lexical characteristics, and we expect that pairing users who user similar vocabulary will improve overall chat quality.
4) Gupta et al. (US 20200311204 A1) discloses  method of assessing a chatbot conversation includes: extracting one or more messages from the conversation; determining, based on the one or more messages, an existing business opportunity value score using a business opportunity state detector module; determining, based on the one or more messages, an existing user experience score using a user experience state detector module of the computing device; determining, based on the one or more messages, a future business opportunity value score using a future business opportunity predictor module of the computing device; determining, based on the one or more messages, a future user experience score using the future user experience predictor module of the computing device; calculating a composite score indicating whether human intervention in the chatbot conversation is desirable; and generating a display signal including a status indicator, for review by a human agent, reflecting a desirability of human intervention in the chatbot conversation.
5) Miller et al. (US 20180091654 A1) discloses, a method for automatically managing a recorded interaction between a customer and an agent of a contact center includes: extracting, by a processor, features from the recorded interaction; computing, by the processor, a score of the recorded interaction by supplying the features to a prediction model; detecting, by the processor, a condition based on the score; matching, by the processor, the condition with an action; and controlling, by the processor, a workforce management server to assign a training session to the agent of the contact center.
6) Conway et al. (US 20170149976 A1) discloses methods, apparatus, and systems described herein are designed to route customer communications to the best agent or best available agent. The methods include receiving a customer communication, predicting a demographic profile of the customer associated with the customer communication, monitoring real-time agent performance data and modifying a predetermined work threshold based on the real-time agent performance data, and providing a routing recommendation to route the customer to an agent based on the prediction and historical customer data for agents who have not exceeded the predetermined work threshold.
7) Shaffer et al. (US 20150215463 A1) relates to agent rating prediction and routing mechanism provided by a contact center communication system for work assignment optimization is described along with various methods and mechanisms for administering the same. The prediction system proposed herein analyzes past agent performance, agent attributes, contact attributes, and customer attributes to calculate an outcome value and to provide a performance prediction for use in work item routing to contact center resources.
8) Dwyer et al. (US 20150195406 A1) relates to methods and systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623